FINAL REJECTION
Introduction
	This Office action is responsive to the amendment filed January 20, 2022 for reissue application 16/569,618.  Claims 1 and 9 were amended.  Claims 1-16 are pending.
	
Amendments
The amendment ----filed January 20, 2022 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 9,762,947  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
1)	Applicant submits that the declaration is sufficient under 35 U.S.C. 251, but “would be willing to submit a new declaration if and when the proposed amendments are accepted and all other rejections are withdrawn.”  Therefore, the 35 U.S.C. 251 rejection of claims 1-16 as being based on a defective reissue declaration is maintained.
2)	Applicant states that the “Application Data Sheet of May 8, 2017 is sufficient but will nevertheless perform further diligence with regard to the declaration of the inventors and/or applicant.”  Therefore, the rejection under 35 U.S.C. 251 is maintained.
3)	Applicant has amended claims 1 and 9 thereby overcoming the rejection of claims 1-16 under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
4)	Applicant’s arguments, see page 9 with respect to the new matter rejection of claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 251 and 35 U.S.C. 112, first paragraph rejections of claims 1-16 have been withdrawn. 
5)	Applicant’s arguments, see page 10 with respect to 35 U.S.C. 112, second paragraph of claims 1-16 for omitting essential steps/elements have been fully considered and are persuasive.  The 35 U.S.C. 112, second paragraph rejection of claims 1-16 have been withdrawn. 
6)	Applicant has amended claims 1 and 9, thereby overcoming the 35 U.S.C. 112, second paragraph rejection of these claims.
Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

Also, the declaration generally states that “[p]atentee claimed less than it had a right to claim in U.S. Patent No. 9,762,947 and hereby seeks to broaden claims 1-16 of U.S. Patent No. 9,762,947,” but does not explain how the claims are being broaden.  The declaration fails to identify “a single word, phrase, or expression in the specification or in an original claim.”   

Rejection under 35 U.S.C. 251
Claims 1-16 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Allowable Subject Matter
None of the prior art of record disclosed the features of claims 1-16; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992